     Case 4:20-cv-00292-ALM Document 2 Filed 04/09/20 Page 1 of  5 PageID
                                                              Filed:            #:PM91
                                                                     4/1/2020 3:10
                                                                                                  Lynne Finley
                                                                                                  District   Clerk
                                                                                                  Collin County, Texas
                                                                                                  By Alexis Scherff Deputy
                                                                                                  Envelope ID: 42061609


                                                 NO. 471-01423-2020

JESSE STATEN AND CYNTHIA                                          §   IN   THE DISTRICT COURT
STATEN
Plaintiffs,                                                       §
                                                                  §
V.                                                                §   471TH JUDICIAL DISTRICT
                                                                  §
STATE FARM LLOYDS,                                                §
Defendant.                                                        §   OF COLLIN COUNTY, TEXAS


                                 PLAINTIFFS' FIRST                AMENDED PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COME Jesse Staten and Cynthia Staten, hereinafter Plaintiffs, complaining of and
about State Farm Lloyds, hereinafter Defendant, and for cause 0f action show unto the Court the


following:


                                  DISCOVERY CONTROL PLAN LEVEL

          1.        Plaintiffs intend that discovery          be conducted under Discovery Level                2.



                                             PARTIES AND SERVICE

          2.        Plaintiff, Jesse Staten, is       an Individual Whose address         is    4337 County Road 463,

Princeton, Texas 75407.          The    last three   numbers 0f Jesse Staten’s       driver's license        number    are 464.


The    last three   numbers of Jesse Staten’s         social security      number   are 088.


          3.        Plaintiff,   Cynthia Staten,      is   an Individual Whose address     is   4337 County Road 463,

Princeton, Texas 75407.           The   last three   numbers 0f Cynthia Staten’s          driver's license           number     are


605.


          4.        Defendant State Farm Lloyds              is   an insurance company engaged in the business of


writing insurance under the Lloyd's plan organized under the Texas Insurance                         Code and         service of


process on the Defendant          may be     effected      by serving   the attorney 0f records,     Armando De Diego

               ’

Plaintiff? First Amended Petition                                                                                    Page   1   0f 5
  Case 4:20-cv-00292-ALM Document 2 Filed 04/09/20 Page 2 of 5 PageID #: 92



of the Law Office of Armando De Diego, P.C., via email at adediego@dediego.com.

                                   JURISDICTION AND VENUE

       5.       The subject matter in controversy is within the jurisdictional limits of this court.

       6.       Plaintiffs seek:

                a.      monetary relief over $200,000 but not more than $1,000,000.

       7.       This court has jurisdiction over the parties because Defendant is Texas company

engaged in business in Texas by contracting with a Texas resident. The contract was to be

performed in whole or in part in Texas by both parties.

       8.       Venue in Collin County is permissive in this cause under Section 15.035(a) of the

Texas Civil Practice and Remedies Code because this lawsuit involves a written contract that

expressly names said county for performance.

                                   FACTUAL ALLEGATIONS

       9.       On June 4, 2018, Jesse Staten and Cynthia Staten, “Plaintiffs”, entered into a written

contract with State Farm Lloyds, Inc., “Defendant”, to provide a homeowner’s insurance policy

through State Farm ("the Policy"). A copy of the Policy is attached as “Exhibit 1” and incorporated

by reference.

       10.      Per the Policy, Defendant was to provide certain coverage for dwelling and personal

property damage.

       11.      On March 7, 2018, Plaintiffs sustained water damage to their dwelling and personal

property due to broken water heaters which flooded the first floor of the dwelling. Plaintiffs

immediately contacted Defendant and were told by a representative that it was sending a water

mitigation company out to the house within two hours to remove all of the furniture from the house

and begin mitigation services.



Plaintiffs’ First Amended Petition                                                        Page 2 of 5
  Case 4:20-cv-00292-ALM Document 2 Filed 04/09/20 Page 3 of 5 PageID #: 93



       12.     Within the stated time frame, a technician with the company “Dry Force” arrived

at Plaintiffs’ residence. The technician claimed that Defendant had sent him to do the mitigation

services and had a pre-drafted contract with all of Plaintiffs’ contact information, including the

claim number assigned to Plaintiffs by Defendant. In reliance on the representations made to them

by Dry Force and Defendant, Plaintiffs signed the contract for Dry Force’s services. Dry Force

was at the home from March 7, 2018 until March 10, 2018. At no time did Defendant contact

Plaintiffs during this time.

       13.     On March 11, 2018, Matt Andrew, the claim specialist assigned to Plaintiffs’ claim,

contacted Plaintiffs. It was at this time, after Dry Force had left the home, that Matt Andrew

revealed that Defendant had no contractual relationship with Dry Force, and instead, the services

were supposed to be provided by a company called Alacrity Renovation Services.

       14.     According to Plaintiffs, the mitigation services performed by Dry Force were

incorrect and incomplete. Plaintiffs attempted to contact State Farm to remedy the damage, but

State Farm has failed to take action in accordance to the policy terms.

                                   BREACH OF CONTRACT

       15.     Plaintiffs incorporate by reference the allegations set forth above as if the same

were fully set forth herein.

       16.     Plaintiffs performed all conditions precedent to the performance of State Farm

Lloyds, Inc. under the Contract.

       17.     The contractual obligations of Jesse Staten and Cynthia Staten have been fully

performed.

       18.     Defendant has failed to perform its contractual obligations, specifically, failed to

provide coverage according to the policy terms.



Plaintiffs’ First Amended Petition                                                     Page 3 of 5
  Case 4:20-cv-00292-ALM Document 2 Filed 04/09/20 Page 4 of 5 PageID #: 94



       19.     Defendant's breach of contract described hereinabove has injured Plaintiffs, causing

economic damages.

                                            DAMAGES

       20.     Plaintiffs have sustained damages in excess of this Court's jurisdictional minimum,

as a result of the actions and/or omissions of Defendant described hereinabove, including, but not

limited to actual or economic damages.

                                OTHER RELIEF REQUESTED

                                       ATTORNEY'S FEES

       21.     Request is made for all costs and reasonable and necessary attorney's fees incurred

by or on behalf of Plaintiffs herein, including all fees necessary in the event of an appeal of this

cause to the Court of Appeals and the Supreme Court of Texas, as the Court deems equitable and

just, as provided by Chapter 38 of the Texas Civil Practice and Remedies Code.

                               ALTERNATIVE ALLEGATIONS

       22.     Pursuant to Rules 47 and 48, Texas Rules of Civil Procedure and the rules of

pleadings, allegations in this petition are made in the alternative.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Jesse Staten and Cynthia

Staten, respectfully pray that the Defendant be cited to appear and answer herein, and that upon a

final hearing of the cause, judgment be entered for the Plaintiffs against Defendant for damages

requested hereinabove in an amount in excess of the minimum jurisdictional limits of the Court,

together with prejudgment and postjudgment interest at the maximum rate allowed by law,

attorney's fees, costs of court, and such other and further relief to which the Plaintiffs may be

entitled at law or in equity, whether pled or unpled.



Plaintiffs’ First Amended Petition                                                      Page 4 of 5
  Case 4:20-cv-00292-ALM Document 2 Filed 04/09/20 Page 5 of 5 PageID #: 95




                                                      Respectfully submitted,


                                                      SCOTT,     RAY & SULLIVAN, PLLC


                                                      By:   /S/ Caitlin     M Sullivan
                                                            Daniel     W. Ray
                                                            Texas Bar N0. 24046685
                                                            Email: Daniel@scottraylaw.com
                                                            Caitlin    M.   Sullivan
                                                            Texas Bar N0. 24100485
                                                            Email: Caitlin@scottraylaw.com
                                                            Post Ofﬁce      Box 1353
                                                            2608 Stonewall Street
                                                            Greenville, Texas 75403-1353
                                                            Tel. (903) 454-0044
                                                            Fax. (903) 454-15 14
                                                            Attorneys for Plaintiffs
                                                            Jesse Staten and Cynthia Staten




                                          CERTIFICATE OF SERVICE

       I   certify that        2020, a true and correct copy of Plaintiffs’ First Amended Petition
                          on April   1,

was served in accordance With the rules 0f Texas Civil Procedure as stated below.



                                                      /s/ Caitlin    M Sullivan
                                                      Caitlin   M.   Sullivan


VIA EMAIL
Armando De Diego
The Law Ofﬁce ofArmando De Diego,              P.C.
1201 Grifﬁn Street    W
Dallas, Texas75215-1030
(T) 214-426-1220
(F) 214-426-1246
adediego@dediego.com




           ’

Plaintiff? First Amended Petition                                                             Page 5 0f 5
